Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 5,591,522 A1) in view of Brenner et al (US 2010/0016543 A1).
With regards to claim 1, Sakai discloses an insulating tape for flat cable used in electronic wiring, the insulating tape comprising, laminated in order, a polyester film 12 (insulating film), an anchor coat (not depicted), and an adhesive layer 11 (Sakai: col. 2, lines 24-31; col. 9, lines 40-45; col. 10, lines 21-26; Fig. 4(a)). The adhesive layer has a thickness of 0.03 to 0.2 mm (30 to 200 microns), which overlaps the claimed range of 10 to 30 microns, establishing a prima facie case of obviousness (See MPEP 2144.05) (Sakai: col. 2, lines 57-60). Similarly, the anchor coat has a thickness of 0.1 to 30 microns, which overlaps the claimed range of 15 to 50 microns (Sakai: col. 3, lines 45-48). Regarding the claimed hot melt adhesive, it is noted that the adhesive material of Sakai (i.e., a polyolefin such as LDPE) is disclosed in the present specification as a hot-melt adhesive material (Sakai: col. 3, lines 35-39). Regarding the claimed rigidity and strength imparting function of the insulating film, it is noted that the claim recites “thereby allowing conductor terminals of a flexible flat cable,” which technically does not specify the claimed flexible flat cable. The claimed function is technically directed to any flexible flat cable, and not the claimed flexible flat cable. The Examiner submits that there exists a flexible flat cable which can be joined by a connector to an electric device. However, given that Sakai expressly discloses use of the insulating tape with respect to a flat cable for electronic wiring, the insulating film of Sakai is expected to impart the requisite strength and rigidity (Sakai: col. 10, lines 21-26).
Sakai does not appear to disclose its anchor coat as comprising a non-crystalline thermoplastic saturated copolyester resin and a compound having two or more isocyanate groups per molecule, and a hot melt adhesive formed specifically of a crystalline thermoplastic saturated copolyester adhesive.
Brenner discloses a copolyester adhesive material for flexible packaging and flexible ribbon cables, the copolyester material being used in a composition including polyisocyanates (i.e., a material having two or more isocyanate groups per molecule), the copolyester adhesive material having a value of 1 to 20 J/g as measured by differential scanning calorimetry (i.e., DSC) (Brenner: para. [0001]-[0006] and [0031]). It is noted that paragraph [0060] of the present specification PGPub defines “non-crystalline polyester” and “crystalline polyester” as polyesters which have melting calories of, respectively, 10 J/g or less and more than 10 J/g. Note that although Brenner refers to its material as “crystalline”, it may be “crystalline” or “non-crystalline” based on the definition given in the present specification. Brenner teaches that copolyester-based adhesives “find diverse use in the adhesives industry” (i.e., are known in the art) and that new adhesives are sought “for reasons of economics” (i.e., there exist design/market forces) (Brenner: para. [0002]). The melt properties in the copolyester of Brenner were developed such that they have the good adhesion properties and flexibility of low-tg polyesters, but also have good pelletizing properties of more crystalline polyesters (Brenner: para. [0004]-[0005]). Based on Brenner, it would appear pelletizing is valuable in the context of flexible ribbon cables, as it prevents surface tack and blocking during storage (Brenner: para. [0003]). Sakai and Brenner are analogous art in that they are related to the same field of endeavor of flexible flat cables for electronic wiring. A person of ordinary skill in the art would have found it obvious to have selected the copolyester adhesive and polyisocyanate of Brenner for the material of the anchor coat and hot melt adhesive of Sakai, in order to enable improved adhesion and flexibility properties, while also enabling palletization, thereby improving transport specifically when the adhesive is used to form a flexible flat cable (Brenner: para. [0001]-[0006]). From a structural viewpoint, the terms “non-crystalline” and “crystalline” essentially amount to DSC values of “10 J/g or less” and “more than 10 J/g”, respectively, and since the range of Sakai overlaps the claimed ranges (i.e., Sakai discloses 1 to 20 J/g), Sakai obviates the claimed “non-crystalline” and “crystalline” polyester adhesives. Furthermore, as Brenner discloses the existence of market and design pressures, and Brenner acknowledges a genus of adhesives which each fall into either “crystalline” or “non-crystalline” categories according to the present claim, a person of ordinary skill in the art would have found it “obvious to try” a non-crystalline adhesive for the anchor coat, and a crystalline adhesive for the hot-melt adhesive layer. 
With regards to claim 6, the anchor coating thickness of 0.1 to 30 microns disclosed in Sakai overlaps the claimed range of 15 to 40 microns, thereby establishing a prima facie case of obviousness (see above discussion).

Claims 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al in view of Brenner et al as applied to claim 1 above, and in view of Kiyoshi et al (JP2001222919A).
With regards to claim 2, Sakai and Brenner teach a flexible flat cable as applied to claim 1 above. Sakai and Brenner teach the inclusion of a thermoplastic saturated copolyester resin and a compound having two or more isocyanate groups per molecule, but they do not appear to disclose the anchor coat as having a composition comprising 100 parts by mass of a thermoplastic saturated copolyester resin, and 3 to 25 parts by mass of a compound having two or more isocyanate groups per molecule.
Kiyoshi discloses a heat seal tape (reinforcing tape) having excellent flexibility (i.e., is flexible) and designed for a flat cable, the heat seal tape comprising an anchor coat layer 2 and a heat seal layer 3, laminated in order (Kiyoshi: Figs. 1-2; para. [0012]-[0019]). The anchor coat layer of Kiyoshi comprises a combination of a thermoplastic saturated polyester formed from multiple dihydric alcohol monomers (i.e., rendering the polyester a copolyester) and a multifunctional compound having between two and six isocyanate groups (Kiyoshi: para. [0014]-[0015]). The amount of multifunctional compound ranges from 0.5 to 10 parts by mass per 100 parts of polyester resin, which overlaps the claimed range of 3 to 25 parts mass of the multifunctional compound per 100 parts polyester resin (Kiyoshi: para. [0016]). Sakai, Brenner, and Kiyoshi are analogous art in that they are related to the same field of endeavor of tapes comprising a hot melt adhesive layer and an anchor coat layer. A person of ordinary skill in the art would have found it obvious to have selected the material proportions of Kiyoshi for the anchor coat material of Sakai and Brenner, in order to provide improved heat resistance, durability, and blocking resistance (Kiyoshi: abstract). The ranges taught in Kiyoshi overlaps the claimed ranges. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 7, the anchor coat of Kiyoshi comprises 0.5 to 10 parts by mass of a compound containing two or more isocyanate groups (component b2) per 100 parts by mass of the polyester resin (component b1), which is substantially close to the claimed range of more than 10 parts by mass to equal to or less than 25 parts by mass of a compound containing two or more isocyanate groups per 100 parts by mass of the polyester resin (See above discussion). Essentially, there exists an infinitely small distance between the claimed endpoint and the endpoint of Kiyoshi (i.e., 10 parts by mass versus just above 10 parts by mass). Selection of this range would have been obvious for the purpose of enhancing heat resistance, durability, and blocking resistance (Kiyoshi: abstract). It has been held that a prima facie case of obviousness exists when the claimed and prior art ranges do not overlap but are merely close. In the instant case, the proportions are so close that one skilled in the art would have expected the amounts of the compound containing two or more isocyanate groups disclosed by Kiyoshi and recited in the claims to have provided for the same properties. See MPEP 2144.05.
With regards to claim 11, Sakai, Brenner, and Kiyoshi do not appear to expressly disclose a conductor-adhesion evaluation of four or less as measured in claimed steps (1)-(5). However, Sakai and Kiyoshi teach a tape which is substantially identical in structure and composition to the tape of the present claims. A composition and its properties are inseparable. See MPEP 2112. Therefore, the tape of Sakai and Kiyoshi is expected to possess the claimed conductor-adhesion evaluation of four or less when measured by steps (1)-(5). It is noted that Sakai and Kiyoshi need not explicitly recite steps (1)-(5) to meet the present claim, so long as the tape of Sakai and Kiyoshi is capable of meeting the claimed conductor-adhesion evaluation of four or less when steps (1)-(5) are carried out upon it.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Brenner as applied to claim 1 above, and in further view of Shanai et al (US 2014/0158398 A1).
With regards to claim 4, Sakai and Brenner teach a heat seal tape as applied to claim 1 above. However, Sakai and Brenner do not appear to teach a softening temperature of 95C or higher.
Shanai discloses an adhesive resin composition used in forming a film for covering a flat cable, the film having structure and function similar to that of the claimed invention and Brenner, in that it comprises a base film, an anchor coat, and an adhesive layer laminated in order, and further in that the film is used to protect a flat cable from high temperatures while remaining flexible (Kiyoshi: Figs. 1 and 2; para. [0003]-[0005] and [0064]). Sakai, Brenner, and Shanai are analogous art because they are related to the same field of endeavor of adhesive films for protecting flat cables. Shanai teaches adjusting the softening point of the film material based on the needs one of ordinary skill has, with higher softening temperatures leading to difficult hot melt processing, and lower softening temperature leading to worse heat resistance (Shanai: para. [0046]). Effectively, then, Shanai acknowledges softening point as a result-effective variable, and provides motivation to one of ordinary skill to adjust the softening point of the film material, based on a desired balance between hot melt processing and heat resistance (Shanai: para. [0046]). Therefore, one of ordinary skill would have found it obvious to have optimized the softening temperature of the tape of Sakai and Brenner, based on the instruction of Shanai, in order to achieve a film having ideal hot melt processing and heat resistance (Shanai: para. [0046]). See MPEP 2144.05. It is noted that the claim is only drawn to a softening temperature of 95C or higher in the reinforcing tape, meaning that any of the layers of the tape may have the required softening temperature to meet the claim. Since the insulating film of Sakai is designed to have an insulating function, one of ordinary skill would tend towards higher softening temperatures for the insulating film of Sakai, since heat resistance is particularly desirable, and the insulating film is not melt processed (See above discussion). This establishes a tendency for one of ordinary skill to select a higher softening temperature, which is encompassed by the claimed range of 95C or higher.

Response to Arguments
	Applicant’s arguments filed April 5th, 2022, have been fully considered and they are found persuasive. Neither Sakai nor Kiyoshi teach either crystalline or non-crystalline polyesters as required by present claim 1. Therefore, the rejection over Sakai and Kiyoshi has been withdrawn. However, further grounds of rejection are made over Brenner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783